Exhibit Environmental Solutions Worldwide, INC. UP TO $4,596,929 AGGREGATE PRINCIPAL AMOUNT OF 10% SENIOR SECURED CONVERTIBLE PROMISSORY NOTES DUE 2018 ISSUABLE UPON EXERCISE OF SUBSCRIPTION RIGHTS THE SUBSCRIPTION RIGHTS ARE EXERCISABLE UNTIL 5:00 P.M. NEW YORK CITY TIME ON , 2014, SUBJECT TO EXTENSION OR EARLIER TERMINATION. , 2014 To: Securities Dealers, Commercial Banks, Trust Companies, and Other Nominees This letter is being distributed to securities dealers, commercial banks, trust companies and other nominees in connection with a rights offering (the “Rights Offering”) by Environmental Solutions Worldwide, Inc., a Florida corporation (the “Company”), to the holders of its common stock, par value $0.001 per share (“Common Stock”), as described in the Company’s prospectus dated , 2014 (the “Prospectus”).
